Ordered, that the remittitur be amended so as to read: The judgment of the special term is modified by striking out therefrom the words, “the deficiency shall become a debt of the estate, to be paid by the executrix and trustee as other debts of the estate are to be paid,” inserting the words, “such deficiency or excess beyond the moiety of income charged with their payment, shall be charged upon the moiety of income given to the widow,” and, as modified, affirmed, with costs to all parties who filed briefs on the appeal to this court, one bill only being allowed to each attorney or firm filing such briefs, payable out of the estate. Except as allowed by this order, the other motions made in the case are denied.
See 26 N. Y. State Rep., 147.